The State's evidence seems conclusive that the appellant sold a bottle of whisky to Wylie and Cole. They were together and were both interested in the purchase. The money was delivered by one of them and the whisky was delivered to the other. We fail to find aught in the record which would characterize Miller as one of the purchasers. However, if the contrary be true, the averment in the indictment would be met by proof that the sale was made to Wylie and Cole. That is what the indictment charged and that is what the proof shows. The opinion is therefore expressed that the correct conclusion was reached on the original hearing.
The motion for rehearing is overruled.
Overruled. *Page 160